2016 WI 89

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2015AP655-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Craig E. Vance, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Craig E. Vance,
                                  Respondent.

                             DISCIPLINARY PROCEEDINGS AGAINST VANCE

OPINION FILED:          October 26, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                      2016 WI 89
                                                              NOTICE
                                                This opinion is subject to further
                                                editing and modification.   The final
                                                version will appear in the bound
                                                volume of the official reports.
No.     2015AP655-D


STATE OF WISCONSIN                          :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Craig E. Vance, Attorney at Law:


Office of Lawyer Regulation,                                       FILED
             Complainant,                                     OCT 26, 2016
      v.                                                         Diane M. Fremgen
                                                              Clerk of Supreme Court
Craig E. Vance,

             Respondent.




      ATTORNEY       disciplinary   proceeding.        Attorney's         license

suspended.


      ¶1     PER CURIAM.     We review the report and recommendation

of the Referee Richard M. Esenberg that the license of Craig E.

Vance to practice law in Wisconsin be suspended for nine months

as    discipline     for   professional   misconduct.           The    referee's

findings of fact, conclusions of law, and recommendation for a

nine-month suspension were based on the parties' stipulation.

      ¶2     The complaint filed by the Office of Lawyer Regulation
(OLR)      against    Attorney   Vance    asserted      various       forms       of
                                                                            No.     2015AP655-D



misconduct, including that he was inattentive to a number of

client    matters;         failed    to    cooperate         with    OLR    investigations;

failed to inform clients, opposing counsel, and the courts of

his temporary license suspension; and continued to practice law

after    his    temporary         license       suspension.           The    OLR    complaint

asserted, the parties stipulated, and the referee found, that

Attorney Vance committed 21 counts of misconduct through his

actions and inactions.

    ¶3         We     agree       with      the        referee's       determination          of

misconduct and his recommendation that this misconduct warrants

a suspension of Attorney Vance's Wisconsin law license for nine

months.         We    depart       from     the       referee's      recommendation         that

Attorney Vance should pay one-half of the total costs of this

proceeding; we instead order him to pay the full costs of this

proceeding, which total $2,570.85.                         Restitution is not an issue

in this matter.

    ¶4         Attorney Vance was admitted to the practice of law in

Wisconsin in 2002.                This court temporarily suspended Attorney
Vance's license on February 20, 2014, due to his failure to

cooperate with an OLR investigation into one of the matters

included    in       the   disciplinary           complaint        before   us.      Attorney

Vance's    license          was     also        suspended      in     October      2014     for

nonpayment of bar dues.              His license remains suspended to date.

    ¶5         Counts      1-6     of     the     OLR's      complaint      arose     out    of

Attorney       Vance's      representation            of    Z.A.      The    OLR    complaint

alleged,       and      the       referee        found      based     on     the     parties'
stipulation, the following facts.
                                                  2
                                                                       No.    2015AP655-D



       ¶6     In     March   2012,     Attorney    Vance    filed      a     lawsuit    on

Z.A.'s      behalf    without    informing      Z.A.    that     he    had    filed    the

lawsuit.      He later failed to notify Z.A. of a settlement offer

from    the   defendant.         He    failed     to   respond    to    requests       for

admission from the defendant, resulting in the circuit court

deeming the requests to be admitted.                    He failed to respond to

the defendant's warning that it would seek costs associated with

filing a summary judgment motion based on the deemed admissions

unless he dismissed the case.              He also failed to inform Z.A. of

the     defendant's      warning.         He      failed   to     respond       to     the

defendant's ensuing summary judgment motion, and he failed to

appear at the summary judgment hearing, resulting in the circuit

court    granting      summary    judgment      against    Z.A.         He    failed    to

respond to Z.A.'s phone call regarding his failure to attend the

summary judgment hearing.

       ¶7     Z.A. retained a new lawyer, who wrote Attorney Vance

to request a copy of the case file.                    Attorney Vance failed to

respond to this request, which in turn forced the new lawyer to
recreate the file and pay to obtain copies of documents from the

clerk of court's office.

       ¶8     Z.A.'s     new    lawyer   filed     a    grievance      with    the     OLR

against Attorney Vance.               Attorney Vance was uncooperative with

the ensuing OLR investigation; he responded to the grievance

only after this court ordered him to show cause why his license

should not be suspended for willful failure to cooperate with

the OLR investigation.           After receiving Attorney Vance's initial
response to the grievance, the OLR                     repeatedly      asked him for
                                           3
                                                                       No.    2015AP655-D



additional information.                He failed to respond to those requests.

On February 20, 2014, this court temporarily suspended Attorney

Vance's        law    license    for    his   failure    to   comply   with    the   OLR

investigation.

     ¶9         The OLR complaint alleged, and the referee determined

based on the parties' stipulation, that Attorney Vance's actions

in   the       Z.A.     matter    constituted      the    following      professional

misconduct:

               Count One:     By purportedly believing that not
                responding   to   the  defendant's  requests    for
                admission was an appropriate course of action,
                without seeking a determination of relief from
                the court, Attorney Vance violated SCR 20:1.1.1

               Count Two:    By failing to pursue Z.A.'s suit,
                including   by   failing  to  respond   to  the
                defendant's requests for admission, failing to
                respond to the defendant's summary judgment
                motion, and failing to appear at the summary
                judgment hearing, Attorney Vance violated SCR
                20:1.3.2

               Count Three: By failing to inform Z.A. that the
                defendant's requests for admission were deemed
                admitted   by   operation   of    law,    and  that
                defendant's counsel requested that Attorney Vance
                voluntarily   dismiss   the    suit    against  the


     1
       SCR 20:1.1 provides:   "A lawyer shall provide competent
representation to a client. Competent representation requires
the legal knowledge, skill, thoroughness and preparation
reasonably necessary for the representation."
     2
       SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."




                                              4
                                                    No.   2015AP655-D


            defendant or face summary judgment and potential
            costs, Attorney Vance violated SCR 20:1.4(a)(3).3

           Count Four: By failing to provide Z.A.'s file to
            successor counsel, causing Z.A. and successor
            counsel to have to reassemble a file with copies
            produced by the circuit court at a cost, Attorney
            Vance violated SCR 20:1.16(d)4

           Count Five: By failing to timely file an initial
            written response to the grievance against him,
            and by doing so only after being ordered to show
            cause by the Supreme Court, Attorney Vance
            violated SCR 22.03(2)5 and SCR 22.03(6)6 enforced
            via SCR 20:8.4(h).7


    3
       SCR: 20:1.4(a)3 provides: "a lawyer shall keep the client
reasonably informed about the status of the matter."
    4
        SCR 20:1.16(d) provides:

    Upon termination of representation, a lawyer shall
    take steps to the extent reasonably practicable to
    protect   a  client's   interests,   such  as   giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.
    5
        SCR 22.03(2) provides:

    Upon commencing an investigation, the director shall
    notify the respondent of the matter being investigated
    unless   in   the   opinion  of   the   director    the
    investigation of the matter requires otherwise.     The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail a
    request for a written response.      The director may
    allow additional time to respond.    Following receipt
    of the response, the director may conduct further
    investigation and may compel the respondent to answer
                                                     (continued)
                                   5
                                                                         No.    2015AP655-D




            Count Six:   By failing to respond to the OLR's
             subsequent request for a supplemental response,
             Attorney Vance violated SCR 22.03(6), enforced
             via SCR 20:8.4(h).
     ¶10     Counts    7-8     of   the        OLR's    complaint       arose     out   of

Attorney     Vance's    representation           of    D.K.       The    OLR    complaint

alleged,     and      the     referee      found        based     on     the     parties'

stipulation, the following facts.

     ¶11     In July 2014, after the February 20, 2014 temporary

suspension of his Wisconsin law license, Attorney Vance agreed

to   represent     D.K.      related      to     a     petition    for     a    temporary

restraining order filed against D.K.                      Attorney Vance appeared

with D.K. at a hearing on the temporary restraining order.                              An

individual who assisted the petitioner at the hearing filed a

grievance    against        Attorney    Vance.          Attorney    Vance      failed   to

respond to the OLR's requests to respond to the grievance.

     ¶12     The OLR complaint alleged, and the referee determined

based on the parties' stipulation, that Attorney Vance's actions

     questions,   furnish   documents,   and   present                           any
     information deemed relevant to the investigation.
     6
       SCR 22.03(6)   provides,   "In   the    course   of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
     7
       SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to: . . . fail to cooperate in the investigation
of a grievance filed with the office of lawyer regulation as
required by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(6), or SCR
22.04(1)."


                                           6
                                                                        No.    2015AP655-D



in   the       D.K.    matter    constituted          the    following       professional

misconduct:

              Count Seven:     By accepting a new matter and
               appearing in court to represent D.K. at a hearing
               on the temporary restraining order while his
               license was suspended, Attorney Vance violated
               SCR 22.26(2),8 enforced via SCR 20:8.4(f).9

              Count Eight:   By failing to file a response to
               the grievance investigation relating to his
               representation of D.K., Attorney Vance violated
               SCR 22.03(2) and SCR 22.03(6), enforced via SCR
               20:8.4(h).
     ¶13       Counts     9-12    of   the    OLR's         complaint    arose    out   of

Attorney       Vance's    representation         of    R.K.       The    OLR   complaint

alleged,        and     the     referee      found      based     on     the     parties'

stipulation, the following facts.

     ¶14       In     April   2013,    Attorney       Vance     filed    a    lawsuit   on

R.K.'s behalf.           After Attorney Vance failed to disclose expert

and lay witnesses and provide expert reports by a court-ordered

deadline in August 2013, the defendant filed a motion to dismiss

     8
         SCR 22.26(2) provides:

     An attorney whose license to practice law is suspended
     or revoked or who is suspended from the practice of
     law may not engage in this state in the practice of
     law or in any law work activity customarily done by
     law   students,   law  clerks,   or   other  paralegal
     personnel, except that the attorney may engage in law
     related work in this state for a commercial employer
     itself not engaged in the practice of law.
     9
       SCR 20:8.4(f) provides: "It is professional misconduct
for a lawyer to: . . . violate a statute, supreme court rule,
supreme court order or supreme court decision regulating the
conduct of lawyers."


                                             7
                                                                         No.    2015AP655-D



the case due to Attorney Vance's failure to prosecute it.                                   In

January        2014,    the     circuit     court       held    a   hearing         on    the

defendant's motion to dismiss.                   Attorney Vance appeared at the

hearing.       The circuit court held its decision on the defendant's

motion to dismiss in abeyance and allowed Attorney Vance to file

his witness list on the date of the hearing.                             Attorney Vance

failed to inform R.K. of the defendant's motion to dismiss, the

hearing on the motion, and his filing of a witness list.                                 When

this court temporarily suspended Attorney Vance's law license on

February       20,     2014,    Attorney     Vance      failed      to    inform         R.K.,

opposing       counsel,       and    the   circuit      court    about        his   license

suspension.          Eventually, the circuit court dismissed R.K.'s case

without prejudice due to Attorney Vance's failure to diligently

prosecute       it.     R.K.    learned     of    the     dismissal      by    looking     at

online records.

     ¶15       R.K. filed a grievance with the OLR regarding Attorney

Vance's representation.              Attorney Vance failed to respond to the

OLR's requests to respond to the grievance.
     ¶16       The OLR complaint alleged, and the referee determined

based on the parties' stipulation, that Attorney Vance's actions

in   the       R.K.    matter       constituted     the    following          professional

misconduct:

              Count Nine:       By failing to advance R.K.'s
               interests,   such   that   R.K.'s   lawsuit   became
               subject to a motion to dismiss for want of
               prosecution and, ultimately, dismissal by the
               circuit   court,   Attorney   Vance   violated   SCR
               20:1.3.


                                             8
                                                                            No.     2015AP655-D



            Count Ten:    By failing to inform R.K. of case
             developments, including that the case was subject
             to a motion to dismiss for want of prosecution,
             that a hearing on the motion was scheduled and
             heard, and that he filed a witness list on the
             date of the hearing on the motion to dismiss,
             Attorney Vance violated SCR 20:1.4(a)(3) and SCR
             20:1.4(a)(4).10

            Count Eleven:     By           failing to notify R.K., the
             court, or opposing             counsel of his February 2014
             license suspension,             Attorney Vance violated SCR
             22.26(1),11 enforced           via SCR 20:8.4(f).

            Count Twelve:  By failing to file a response in
             OLR's grievance investigation relating to his
             representation of R.K., Attorney Vance violated
             SCR 22.03(2) and SCR 22.03(6), enforced via SCR
             20:8.4(h).
    ¶17      Counts    13-14      of    the       OLR's      complaint      arose        out    of

Attorney     Vance's       representation          of       L.M.     The    OLR     complaint

alleged,     and      the       referee      found          based    on      the     parties'

stipulation, the following facts.

    ¶18      L.M. retained Attorney Vance to represent her in a

matter   related      to    a   petition      for       a    restraining         order    and   a

disorderly conduct charge filed against her.                           In January 2014,

Attorney     Vance     appeared        on   L.M.'s          behalf   at     an     injunction

hearing.     The circuit court granted the injunction.                             After this

court    temporarily        suspended       Attorney         Vance's       law    license       on

    10
       SCR: 20:1.4(a)4 provides: "a lawyer shall promptly comply
with reasonable requests by the client for information."
    11
       SCR   22.26(1)    Activities   following  suspension or
revocation provides:     "On or before the effective date of
license suspension or revocation, an attorney whose license is
suspended or revoked shall do the following: . . . "


                                              9
                                                                        No.   2015AP655-D



February 20, 2014, he failed to inform L.M., the prosecutor, and

the circuit court about his license suspension.                         He appeared at

a court hearing on the disorderly conduct charge against L.M.

following his temporary license suspension.                     He failed to appear

at   a    later       scheduled   status      conference.        L.M.    informed      the

circuit court that Attorney Vance was not responsive to her and

was not performing his job as her attorney.                          The circuit court

terminated Attorney Vance's representation and referred L.M. to

the State Public Defender's Office.

         ¶19    L.M. filed a grievance with the OLR against Attorney

Vance.         Attorney Vance failed to respond to the OLR's requests

to respond to the grievance.

         ¶20    The OLR complaint alleged, and the referee determined

based on the parties' stipulation, that Attorney Vance's actions

in   the       L.M.     matter    constituted        the    following     professional

misconduct:

               Count Thirteen:    By failing to notify L.M., the
                prosecutor,   and   the   circuit court    of   his
                suspension, and by appearing at a hearing when
                his   license   was   suspended,  Attorney    Vance
                violated SCR 22.26(1) and SCR 22.26(2), enforced
                via SCR 20:8.4(f).

               Count Fourteen: By failing to file a response to
                the OLR's grievance investigation relating to his
                representation of L.M., Attorney Vance violated
                SCR 22.03(2) and SCR 22.03(6), enforced via SCR
                20:8.4(h).
         ¶21    Counts    15-17    of   the    OLR's       complaint    arose    out    of

Attorney        Vance's    representation       of     H.B.    and    M.B.      The    OLR




                                           10
                                                                            No.      2015AP655-D



complaint alleged, and the referee found based on the parties'

stipulation, the following facts.

       ¶22     In    April     2013,    Attorney      Vance        filed    a       lawsuit   on

H.B.'s       and     M.B.'s    behalf.          Attorney      Vance        appeared      at    a

scheduling conference, but then failed to perform any further

work on the case.               The defendant filed a motion for partial

summary judgment, and the circuit court scheduled a hearing on

the motion.           Attorney Vance failed to file a response to the

motion and failed to appear at the motion hearing.                                  The circuit

court    granted        the     defendant's         motion     for     partial          summary

judgment.          The defendant then filed a motion to dismiss, and the

circuit court scheduled a hearing on the motion.                            Attorney Vance

failed to respond to the motion and failed to appear at the

motion       hearing.         The    circuit    court    granted       the          defendant's

motion to dismiss.             Because Attorney Vance did not respond to

H.B.'s and M.B.'s phone calls and emails regarding the case,

they    were       unaware    that     the   defendant       had    filed       a    motion   to

dismiss, and they were expecting their case to proceed to trial
until they received the notice of dismissal from the circuit

court.

       ¶23     The OLR received a grievance against Attorney Vance

regarding his conduct in the H.B. and M.B. matter.                              He failed to

respond to the OLR's requests to respond to the grievance.

       ¶24     The OLR complaint alleged, and the referee determined

based on the parties' stipulation, that Attorney Vance's actions

in     the     H.B.     and     M.B.     matter      constituted           the        following
professional misconduct:
                                               11
                                                                    No.    2015AP655-D



            Count Fifteen:   By failing to file any response
             to the defendant's motion for partial summary
             judgment; by failing to appear at the hearing for
             that motion; by failing to file any response to
             the defendant's motion to dismiss; and by failing
             to appear at the hearing for that motion,
             Attorney Vance violated SCR 20:1.3.

            Count Sixteen: By failing to inform his clients
             of case developments, such that they were
             expecting their case to proceed to trial up to
             the point that they received the notice of
             dismissal from the circuit court, Attorney Vance
             violated SCR 20:1.4(a)(3).

            Count Seventeen:   By failing to file a response
             in the OLR grievance investigation relating to
             his representation of H.B. and M.B., Attorney
             Vance violated SCR 22.03(2) and SCR 22.03(6),
             enforced via SCR 20:8.4(h).
    ¶25      Counts    20-21   of    the   OLR's     complaint       arose    out   of

Attorney     Vance's    representation        of   M.J.12     The    OLR   complaint

alleged,     and      the    referee    found       based     on     the     parties'

stipulation, the following facts.

    ¶26      In    October   2013,     Attorney     Vance    began    representing

M.J. in her divorce and child placement cases.                      Attorney Vance
continued to represent M.J. after his February 20, 2014 license

suspension, without informing her of the suspension.

    ¶27       The OLR received a grievance against Attorney Vance

regarding his conduct in the M.J. matter.                   He failed to respond

to the OLR's requests to respond to the grievance.



    12
       Note that the OLR withdrew Counts 18 and 19 consistent
with the terms of the parties' stipulation.     Counts 18 and 19
involved Attorney Vance's conduct in the M.J. matter.


                                         12
                                                                                  No.    2015AP655-D



     ¶28       The OLR complaint alleged, and the referee determined

based on the parties' stipulation, that Attorney Vance's actions

in   the       M.J.    matter    constituted              the    following          professional

misconduct:

              Count Twenty:   By failing to notify M.J. of his
               suspension, Attorney Vance violated SCR 22.26(1),
               enforced via SCR 20:8.4(f).

              County Twenty-One: By failing to file a response
               in the OLR's grievance investigation relating to
               his   representation of   M.J.,  Attorney  Vance
               violated SCR 22.03(2) and SCR 22.03(6), enforced
               via SCR 20:8.4(h).
     ¶29       Counts    22-23     of     the    OLR's          complaint         arose     out   of

Attorney       Vance's    representation             of    P.L.       The         OLR    complaint

alleged,        and     the     referee     found           based        on       the     parties'

stipulation, the following facts.

     ¶30       In April 2014, after this court temporarily suspended

Attorney       Vance's    law    license        on    February       20,       2014,      Attorney

Vance   began         representing       P.L.        regarding       a        petition      for   a

restraining order and/or injunction filed against him.                                    Attorney

Vance did not inform P.L. that his law license was suspended.

Attorney       Vance    appeared     on    P.L.'s          behalf    at       a    May     1,   2014

hearing, at which he successfully asked the circuit court for

additional       time    to     review     the       case.          Attorney            Vance   then

demanded that P.L. pay him $500 in fees to attend the next

scheduled hearing in the matter.                      P.L. never paid him the fee

and filed a grievance against Attorney Vance.                                  Attorney Vance

failed to respond to the OLR's requests to respond to P.L.'s



                                            13
                                                                        No.     2015AP655-D



grievance and to the OLR's own inquiry into his representation

of P.L.

      ¶31        The OLR complaint alleged, and the referee determined

based on the parties' stipulation, that Attorney Vance's actions

in    the       P.L.     matter    constituted       the     following     professional

misconduct:

                Count Twenty-Two: By accepting a new matter and
                 appearing in court to represent P.L. at a May 1,
                 2014   court   hearing  when  his   license  was
                 suspended, Attorney Vance violated SCR 22.26(2),
                 enforced via SCR 20:8.4(f).

                Count Twenty-Three:     By failing to file a
                 response to the OLR's investigations relating to
                 his   representation of   P.L.,  Attorney  Vance
                 violated SCR 22.03(2) and SCR 22.03(6), enforced
                 via SCR 20:8.4(h).
      ¶32        As mentioned earlier, this case comes to the court on

a referee's report based on a stipulation between the parties.

In    the        stipulation,           Attorney     Vance    represents         that     he

understands the misconduct allegations and the ramifications of

his   entry       into     the    stipulation.         He    states     that     he    fully

understands his right to contest the matter and his right to

consult         with   counsel.     He     states     that    he    entered     into    the

stipulation knowingly and voluntarily.                      He states that he admits

the misconduct alleged in the 21 counts set forth above.                                 The

stipulation also provides that it is not the result of plea

bargaining.

      ¶33        Based     on     the     parties'     stipulation,       the     referee

determined         that    the    record     conclusively          established    the    21
counts      of    misconduct       described       above.       Also     based    on    the

                                              14
                                                                           No.     2015AP655-D



parties' stipulation, the referee recommended that this court

suspend the Wisconsin law license of Attorney Vance for nine

months.

       ¶34   In    recommending        this     suspension,         the    referee       found

both    mitigating      and     aggravating         factors.        On     the    mitigating

side, the referee noted that Attorney Vance has no prior record

of     discipline,      and     that    his        misconduct       occurred       during    a

relatively brief period of time.                     On the aggravating side, the

referee      found      that     Attorney          Vance     "has     no     excuse"        for

"atrocious"       conduct, which included disregarding his clients,

the OLR's requests for information, and this court's temporary

suspension order.

       ¶35   The      referee    cited    two       cases    that    he    believed        were

particularly          analogous    to     the        instant        matter:           In     re

Disciplinary Proceedings Against Baehr, 2002 WI 17, 250 Wis. 2d
541, 639 N.W.2d 708, and In re Disciplinary Proceedings Against

Hansen, 2009 WI 56, 318 Wis. 2d 1, 768 N.W.2d 1.                                 In Baehr, a

lawyer received a six-month suspension for misconduct, including
failing to keep a client reasonably informed about the status of

a matter; failing to cooperate with disciplinary investigations;

failing, upon termination of the representation, to take steps

to   protect      a    client's    interests;          and     failing      to     act     with

reasonable diligence and promptness in representing a client.

In   Hansen, a lawyer received a nine-month suspension for 28

counts of misconduct in four client matters, including failing

to take action on behalf of his clients, failing to keep clients
reasonably     informed,        failing       to    properly     explain         matters     to
                                              15
                                                                   No.     2015AP655-D



clients,      failing    to    cooperate       with    OLR   investigations,      and

failing to withdraw from representation when a medical condition

(depression) affected his ability to represent clients.

       ¶36    Because no appeal has been filed from the referee's

report and recommendation, we review the matter pursuant to SCR

22.17(2).13            When        reviewing     a     referee's        report    and

recommendation, we affirm the referee's findings of fact unless

they    are    found    to    be   clearly     erroneous,    but   we    review   the

referee's conclusions of law on a de novo basis. See In re

Disciplinary Proceedings Against Inglimo, 2007 WI 126, ¶5, 305
Wis. 2d 71, 740 N.W.2d 125.             We determine the appropriate level

of discipline to impose given the particular facts of each case,

independent of the referee's recommendation, but benefiting from

it. See In re Disciplinary Proceedings Against Widule, 2003 WI
34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

       ¶37    We accept the referee's findings of fact, which were

based on the parties' stipulation.                    We agree with the referee

that those facts demonstrate that Attorney Vance committed each
of the 21 counts of misconduct discussed above.

       13
            SCR 22.17(2) provides:

       If no appeal is filed timely, the supreme court shall
       review the referee's report; adopt, reject or modify
       the referee's findings and conclusions or remand the
       matter to the referee for additional findings; and
       determine and impose appropriate discipline. The
       court, on its own motion, may order the parties to
       file briefs in the matter.




                                          16
                                                                                No.   2015AP655-D



       ¶38     Turning to the level of discipline, we agree with the

referee that the proper level of discipline is a nine-month

suspension.           The       aggravating           factors    here    are     considerable.

Attorney Vance's actions show a total disregard of his clients'

needs    and    objectives,            as   well       as   of   his     obligations        as   an

attorney       in    this       state.          His    actions    had    serious,       negative

effects.       His indifference to the welfare of his clients and the

status of their cases caused them distress and legal setbacks.

His indifference to the OLR's investigatory process and this

court's       temporary         suspension        order     flaunted      the    authority        of

this court and its rules and orders.                        The mitigating factors are

few.      All       Attorney      Vance         has    to   offset      the    weight    on      the

aggravating side of the scale are the facts that he has no prior

disciplinary history and that he entered into a stipulation that

resolves this disciplinary proceeding.                           Balancing these factors,

we     conclude      that        the     recommended        nine-month          suspension        is

clearly deserved.

       ¶39     We turn now to the matter of costs.                               Although the
parties' stipulation does not address the issue of costs, the

OLR     has    filed        a    statement            showing    total        costs   for     this

proceeding of $2,570.85 and recommending that this court impose

the full amount of costs on Attorney Vance.                               In contrast, the

referee suggested in his report that this court should order a

one-half reduction in costs because, in the referee's view, this

case    became      contested          as   a    result     of    the    OLR    asserting        two

counts (Counts 18 and 19) that it later withdrew.


                                                  17
                                                                           No.   2015AP655-D



     ¶40    After       considering       the     OLR's           and    the      referee's

positions on the costs issue, we hold that Attorney Vance should

be   required      to     pay   the     full     costs       of     this     disciplinary

proceeding.       Attorney Vance has not demonstrated why we should

deviate in this case from our practice of assessing full costs.

See SCR 22.24(1m).         He has not shown that the OLR over-litigated

any part of this case.               He has not shown that the two counts

alleged    and    then     withdrawn     by     the    OLR       were    wholly    without

prosecutorial merit; indeed, it is doubtful he could make such a

showing    in     light    of   his    admission        that       he   did      not    fully

cooperate with the OLR's investigation into these counts.                               Given

that Attorney Vance's conduct caused this prosecution to proceed

on all counts, we see no reason to shift any of the costs of

this proceeding to the other attorneys of the state who are

innocent of wrongdoing.

     ¶41    Finally,       we    note     that        the    OLR        does     not     seek

restitution.       None is ordered.

     ¶42    IT IS ORDERED that the license of Craig E. Vance to
practice law in Wisconsin is suspended for a period of nine

months, effective November 30, 2016.

     ¶43    IT IS FURTHER ORDERED that Craig E. Vance shall comply

with the provisions of SCR 22.26 concerning the duties of a

person    whose    license      to    practice    law       in    Wisconsin       has    been

suspended.

     ¶44    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Craig E. Vance shall pay to the Office of Lawyer
Regulation the costs of this proceeding.
                                          18
                                                                     No.   2015AP655-D



       ¶45   IT      IS   FURTHER     ORDERED     that     compliance      with    all

conditions of this order is required for reinstatement. See SCR

22.29(4)(c).

       ¶46   IT   IS      FURTHER    ORDERED     that    the   February    20,    2014

temporary suspension of Craig E. Vance's license to practice law

in Wisconsin, due to his willful failure to cooperate with the

OLR's investigation in this matter, is lifted.

       ¶47   IT      IS    FURTHER     ORDERED      that       the   administrative

suspension      of     Craig   E.    Vance's     license   to    practice    law    in

Wisconsin as a result of his failure to pay mandatory bar dues

will   remain     in      effect    until   he   rectifies      this   delinquency,

pursuant to SCR 22.28(1).




                                            19
    No.   2015AP655-D




1